DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-35 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Brown et al. (US Patent Number 5,331,261).
	Regarding claim 16, Brown teaches an electric vehicle with a current collection device having at least one contact device , wherein by means of the at least one contact device an electrically conductive contact of the current collection device to an external power supply can be achieved (see 12, 13 fig.2 col.7 lines 15-55), a DC link  (see 30 fig.2 col.7 lines 15-55), at least one electric traction motor (see 26, 28  fig.2 col.7 lines 34-66), the current from the current collection device can be conducted, via the DC link, into the at least one electric traction motor during a traction operation  (see 26, 28 , 12, 13 fig,2 col.7 lines 15-66), and a current connection is provided between the at least one contact device and the DC link  (see 26, 28 , 12, 13, 30 fig.2 col.7 lines 15-66), and the current connection being at least partially bidirectional  and a disconnecting device is arranged between the at least one contact device and the DC link  (see 36 fig.2  col.7 lines 34-66), and the disconnecting device is designed in such a way that the power supply can only be interrupted unidirectionally (see col.4 lines 16-23).
	Regarding claim 23, Brown teaches a method for operating an electric vehicle, wherein the electric vehicle comprises a DC link (see 30 fig.2 col.7 lines 15-55), and a current collection device (see 12, 13 fig.2 col.7 lines 15-55), comprising the following steps: 
- detecting a power interruption with a detection device (see 17, 20 fig.1-2 col.1, 45-54, col.2 line 5-15, col. 10 line 61- col.11 34)
- interrupting the power supply in a direction of the external power supply by opening a disconnecting device, whereby a power supply from the external power supply to the DC link is still unidirectionally possible (see col.4 lines 16-23).
	Regarding claim 17, Brown teaches invention set forth above, brown further teaches wherein the disconnecting device is an electronic switch (see 17, 20 fig.1-2 col.1, 45-54, col.2 line 5-15, col. 10 line 61- col.11 34).
	Regarding claim 18, Brown teaches invention set forth above, brown further teaches wherein an energy storage device is provided and the energy storage device is arranged in electrical connection with the DC link (see C1, C2, 43, 12, 13m 30 fig.2 col.7 lines 15-55).
	Regarding claim 19, Brown teaches invention set forth above, brown further teaches wherein a main switch is arranged between the at least one contact device and the DC link (see 17, 20 fig.1-2 col.1, 45-54, col.2 line 5-15, col. 10 line 61- col.11 34).
	Regarding claim 20, Brown teaches invention set forth above, brown further teaches wherein the current collection device comprises a measuring device for current (see 12, 13 fig.2 col.7 lines 15-55),.
	Regarding claim 21, Brown teaches invention set forth above, brown further teaches wherein a detection device is designed to detect power supply interruptions, it being possible to detect the presence of a power supply interruption directly by the detection device and/or to process position data of a power supply interruption in the detection device  (see 17, 20 fig.1-2 col.1, 45-54, col.2 line 5-15, col. 10 line 61- col.11 34).
	Regarding claim 22, Brown teaches invention set forth above, brown further teaches a composition of several electric vehicles wherein at least one electric vehicle is provided according to claim 16 (see abstract fig.1-2 col.1 lines 10-45).
	Regarding claim 24, Brown teaches invention set forth above, brown further teaches wherein after detection of the current interruption, a voltage level of the DC link is raised to a voltage level equal to or higher than the voltage level of the external power supply up to a maximum permissible voltage of the external power supply (see 26, 28, 12, 13, 30 fig.2 col.7 lines 15-66).
	Regarding claim 25, Brown teaches invention set forth above, brown further teaches, wherein a restart of the external power supply is detected by the detecting device and a voltage level in the DC link is reduced after detecting the restart of the external power supply, whereby the disconnecting device is closed again so that a bidirectional current flow is possible (see 36 fig.2 col.7 lines 34-66).
	Regarding claim 26, Brown teaches invention set forth above, brown further teaches wherein raising of the voltage level in the DC link takes place by feeding in braking energy from the at least one electric traction motor and/or by feeding in energy from an energy storage device (see C1, C2, 43, 12, 13m 30 fig.2 col.7 lines 15-55). 
	Regarding claim 27, Brown teaches invention set forth above, brown further teaches wherein, in the case of an electric vehicle with more than one current collection device, the detection of the current interruption takes place at the current collection device arranged at a front in a direction of travel (see 17, 20 fig.1-2 col.1, 45-54, col.2 line 5-15, col. 10 line 61- col.11 34).
	Regarding claim 28, Brown teaches invention set forth above, brown further teaches wherein a length of a section of the power interruption of the external power supply is determined (see 17, 20 fig.1-2 col.1, 45-54, col.2 line 5-15, col. 10 line 61- col.11 34).
	Regarding claim 29, Brown teaches invention set forth above, brown further teaches wherein a composite comprises at least two longitudinally spaced current collection devices and the interruption of the power supply only takes place if a length of a section of the external power supply without power supply is longer than a distance between the two current collection devices (see 17, 20 fig.1-2 col.1, 45-54, col.2 line 5-15, col. 10 line 61- col.11 34)
	Regarding claim 30, Brown teaches invention set forth above, brown further teaches wherein a length of a section of the power interruption of the external power supply is transmitted to another vehicle and/or stored (see 17, 20 fig.1-2 col.1, 45-54, col.2 line 5-15, col. 10 line 61- col.11 34).
	Regarding claim 31, Brown teaches invention set forth above, brown further teaches wherein a current flow in a direction of the external power supply can be interrupted (see 17, 20 fig.1-2 col.1, 45-54, col.2 line 5-15, col. 10 line 61- col.11 34).
	Regarding claim 32, Brown teaches invention set forth above, brown further teaches wherein the energy storage device is a battery, a capacitor or a supercapacitor (see C1, C2, 43, 12, 13m 30 fig.2 col.7 lines 15-55).
	Regarding claim 33, Brown teaches invention set forth above, brown further teaches wherein a current storage device is connected to the DC link via a step-up converter (see 26, 28, 12, 13, 30 fig.2 col.7 lines 15-66).
	Regarding claim 34, Brown teaches invention set forth above, brown further teaches wherein the main switch is arranged between the current collection device and the disconnecting device (see col.4 lines 16-23).
	Regarding claim 35, Brown teaches invention set forth above, brown further teaches wherein the voltage level in the DC link is reduced, after detecting the restart of the external power supply, to a level below the voltage level of the external power supply (see 17, 20 fig.1-2 col.1, 45-54, col.2 line 5-15, col. 10 line 61- col.11 34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836